Citation Nr: 0004252	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-12 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
variously claimed as bronchitis or emphysema.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 1950 to January 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

In October 1999, a Travel Board hearing was held at the RO 
before the undersigned Board Member.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
the respiratory disorder claim for appellate review, the 
Board finds that a remand is in order for procedural 
purposes.  The Board concludes that the appellant's 
application for benefits, as it stands currently, is 
incomplete and that the VA has a duty to inform him as to 
what is missing.  See Robinette v. Brown, 8 Vet. App. 69 
(1995) (where a claim is not well grounded, it is incomplete, 
and the VA is obligated under 38 U.S.C.A. § 5103 to advise 
the claimant of the evidence needed to complete his 
application).  In the case at hand, the Board notes that the 
appellant has informed the VA, at his hearing, of the 
existence of evidence that may render the claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341, 344 
(1996) ("The Robinette opinion held that 38 U.S.C.A. 
§ 5103(a) imposes an obligation upon the Secretary to notify 
an individual of what is necessary to complete the 
application in the limited circumstances where there is an 
incomplete application which references other known and 
existing evidence.")

Specifically, the Board notes that additional medical 
records, not currently associated with the record on appeal, 
may be pertinent to the proper adjudication of the 
appellant's claim for a respiratory disorder.  Specifically, 
many of the appellant's service medical records, particularly 
those dating from October 1969 until January 1975, are not 
currently on file, and it is unclear while they are missing.  
Additionally, at his hearing in October 1999, the appellant 
testified that he was treated for his respiratory disorder 
immediately after separation from service by a private 
physician in Alaska while working for the Alaska Pipeline 
Company.  The appellant also testified that he was treated 
for bronchitis and other lung problems shortly thereafter in 
Alabama, beginning in 1978.  He also stated that he underwent 
a physical examination upon joining the Lloyd's Society in 
1980 or 1981, at which time he recalls his disorder being 
noted.  The appellant indicated that he is currently being 
treated by Dr. Rump.  There is further indication that he may 
have received additional treatment, also not documented in 
the claims folder.

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991); see also Franzen v. Brown, 9 Vet. App. 
235 (1996) (VA's obligation under § 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  The § 5103(a) 
obligation is particularly applicable to records which are 
known to be in the possession of the Federal Government.  See 
Counts v. Brown, 6 Vet. App. 473 (1994).

Accordingly, this case is REMANDED to the RO for the 
following development:

1. The RO should inform the appellant of 
the importance of submitting complete, 
legible copies of any and all medical 
records which pertain to his claim, 
specifically any record of treatment 
following separation from active duty by 
physicians in Alaska and in Alabama; the 
results of his physical examination upon 
joining the Lloyd's Society; treatment 
records from Dr. Rump; and any other 
relevant records following service.  To 
the extent that he desires VA assistance 
in attempting to obtain medical records 
from private sources, he should provide 
appropriate information and release 
forms so that the RO may so assist in 
completing the application.

2. The RO should again attempt to obtain 
copies of any additional service medical 
records not included in the claims 
folder, to include referrals to all 
potential custodians of his service 
records, including the National 
Personnel Records Center and the Army 
National Guard Personnel Center.  If the 
appellant is aware of specific records 
that he thinks are missing, he should 
provide that information to the RO.  If 
he has any service medical records in 
his possession, he should forward those 
records to the RO.  All records received 
in response to the above inquiries 
should be associated with the claims 
folder.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folder.  To the 
extent that there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative 
results.  38 C.F.R. § 3.159 (1999).

3. The appellant and his representative are 
further informed that they may submit 
any additional evidence or argument they 
desire on the issue at hand while the 
case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance with a Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board are not complied with, an 
error exists as a matter of law for 
failure to ensure compliance.

5. The RO should then readjudicate the 
instant claim, beginning with a 
determination as to whether the claim is 
well grounded.  If the claim is 
determined to be not well grounded, the 
appellant should be so informed by 
supplemental statement of the case.  If 
the RO determines that the appellant's 
claim is well grounded, the RO should 
then arrange for a VA respiratory 
examination of the appellant by 
appropriate personnel in order to 
evaluate the etiology of the appellant's 
respiratory disorder.  The claims 
folder, including all in-service and 
post-service treatment records, should 
be made available to the examiner(s) 
prior to examination.  The examiner(s) 
are requested to review the pertinent 
medical records, and provide a written 
opinion as to the presence, etiology and 
onset date of any respiratory disorder, 
if found.  Specifically, the examiner(s) 
are requested to provide an opinion as 
to the medical probability that any 
documented respiratory disorder is 
related to an incident or incurrence in 
service.

6. If the aforementioned VA examination is 
completed, the RO should readjudicate 
the issue regarding entitlement to 
service connection for a respiratory 
disorder, with consideration given to 
all of the evidence of record, and any 
additional evidence obtained by the RO 
pursuant to this remand.  In the event 
the benefits sought are not granted, the 
appellant and his representative should 
be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, in accordance with 
applicable procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this claim.  No action is required of the 
appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




